Title: To Alexander Hamilton from William Short, 4 May 1791
From: Short, William
To: Hamilton, Alexander


Paris May 4 1791.
Sir
Since my last of April 9. I have received a letter from M. de Montmorin in which he informs me that he had recieved a second letter from Schweizer & Jeanneret relative to the reimbursement of the American debt & their proposals respecting it, & that he had answered them that they must apply to me, being unable himself to interfere in the matter notwithstanding the favorable opinion he entertained of their proposals. They had previously applied to me to have something definitive done with respect to their terms, as not being willing or able to keep so large a sum unemployed upon an uncertainty & also as being limited as to time by the Genoese capitalists for whom they acted. I told them that I had done all that I was authorized to do, which was to send you their proposals & that as soon as I was made acquainted with your sentiments I would communicate them. Since then & since their letter to M. de Montmorin I have heard nothing further from them.
The Genoese Minister has as yet no answer from Genoa but he seems well persuaded that the U.S. may make loans advantageously there particularly since I have made him acquainted with the present situation of their debt, government, & revenue. In support of this it is indispensable that you should send here proofs of the amount of the taxes appropriated to foreign loans, properly authenticated. I have given him a copy of the act making this appropriation & also the amount of the revenue to last October as taken from the newspapers. I have mentioned also the augmented duties to take place. I think it highly probable by having a credit as well at Genoa as Amsterdam & by putting them in opposition with each other the U.S. may very soon reduce their rate of interest. The greatest obstacle to this would be the heavy arrears we owe France, & which it is supposed we shall immediately make loans to pay off. It is for this reason that it is doubly desirable to convert their arrears by some negotiation or other into a new form—or pay them off by loans made here which would of course not interfere with those to be made at Amsterdam or Genoa. The depreciation of assignats continuing I think it probable the U.S. might make such loans & particularly by securing the lenders against further depreciation. It is possible also that it might be an agreeable circumstance to them to render them bonds for these loans or any part of them receivable in the land office of the U.S for the purchase of lands agreeable to the prices fixed by law. This is only an idea which occurs as being an additional security against depreciation.
I am promised an account in detail of the loans made at Genoa for twelve months past & will send it to you.
I have the honor to be with perfect respect & attachment   Sir, your most obedient   humble servant
W: Short
The Honble Alexander Hamilton Secretary of the Treasury
